Name: Decision of the EEA Joint Committee No 21/98 of 27 March 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  marketing;  foodstuff;  agricultural activity;  cultivation of agricultural land
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/1 DECISION OF THE EEA JOINT COMMITTEE No 21/98 of 27 March 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 64/97 of 4 October 1997 (1): Whereas Commission Regulation (EC) No 522/96 of 26 March 1996 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 and amending Regulation (EC) No 529/95 deferring for imports from certain third countries the date of application of Article 11(1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and feedstuffs (2), is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 314/97 of 20 February 1997 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and feedstuffs (3), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 54(b) (Council Regulation (EEC) No 2092/91) in Chapter XII of Annex II to the Agreement:  396 R 0522: Commission Regulation (EC) No 522/96 of 26 March 1996 (OJ L 77, 27.3.1996, p. 10),  397 R 0314: Commission Regulation (EC) No 314/97 of 20 February 1997 (OJ L 51, 21.2.1997, p. 34). Article 2 The texts of Regulations (EC) No 522/96 and (EC) No 314/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 27 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 30, 5.2.1998, p. 35. (2) OJ L 77, 27.3.1996, p. 10. (3) OJ L 51, 21.2.1997, p. 34.